Webb, Judge.
Newton and others appeal from the granting of a zoning variance to Fidelco on grounds of hardship by the Board of Zoning Appeals of Cobb County.
1. The evidence clearly supports the board’s finding that at the time the building permits were issued and the buildings constructed none of the Cobb County ordinances pertinent here were violated; that the building permits were issued by Cobb County and the construction occurred as a result thereof; that the appellants were involved in the sale of the 62-acre tract and were aware of the construction on the 18 acres in question; that the hardship was in no way caused by any action of Fidelco and is a classic example of the need for the variance procedure. Mere inconvenience or possible reduction in an adjoining landowner’s property value is insufficient to deny a variance. Victoria Corp. v. Atlanta *301Merchandise Mart, 101 Ga. App. 163 (4) (112 SE2d 793) (1960); Donnelly v. Kuntz, 132 Ga. App. 223 (207 SE2d 616) (1974).
Submitted April 6, 1977
Decided April 28, 1977
Rehearing denied May 13, 1977.
James G. Killough, for appellants.
Barnes & Browning, Roy E. Barnes, Ben F. Smith, for appellees.
2. Evidence presented to the board of appeals by Fidelco’s attorney was competent and admissible. B. L. Ivey, Inc. v. Allen, 105 Ga. App. 728, 729 (125 SE2d 549) (1962).
3. Appellants have not demonstrated how any alleged error in the survey considered by the appeals board was harmful or relevant.
4. On request of this court findings of fact and conclusions of law in compliance with Doyal Development Co. v. Blair, 234 Ga. 261 (215 SE2d 471) (1975) have now been filed. Barger v. Barger, 238 Ga. 334 (2) (232 SE2d 567) (1977).
The trial court did not err in affirming the decision of the appeals board for any reason assigned.

Judgment affirmed.


Deen, P. J., and Marshall, J., concur.